[a20180615fitbitconsultin001.jpg]
199 Fremont Street, 14th Floor info@fitbit.com San Francisco, CA 94105
www.fitbit.com June 15, 2018 William Zerella [Address] RE: Consulting Agreement
Dear Bill: This letter agreement (this “Agreement”) sets forth the terms and
conditions whereby you agree to provide certain consulting services to Fitbit,
Inc., a Delaware corporation (the “Company”). 1. SERVICES 1.1 The Company hereby
engages you, and you hereby accept such engagement, as an independent
contractor, to provide certain services to the Company and its affiliates on the
terms and conditions set forth in this Agreement following the effective date of
your resignation as the Company’s Chief Financial Officer. 1.2 You shall provide
the services to the Company as requested by the Company from time to time (the
“Services”). Such Services shall not be less than ten (10) hours in total. 1.3
You will be an independent contractor. The Company will not control the manner
or means by which you perform the Services. Unless otherwise agreed in writing,
you will furnish, at your own expense, the equipment, supplies and other
materials used to perform the Services. The Company will provide you with access
to its premises and equipment to the extent necessary for the performance of the
Services. To the extent you perform any Services on the Company’s premises or
using the Company’s equipment, you will comply with all applicable policies of
the Company relating to business and office conduct, health and safety and use
of the Company’s facilities, supplies, information technology, equipment,
networks and other resources. 2. TERM The term of this Agreement shall commence
on June 16, 2018 (the “Commencement Date”) and will continue through September
15, 2018, unless extended or earlier terminated in accordance with paragraph
10.1 (the “Term”). Any extension of the term will be subject to mutual written
agreement between the parties. 3. FEES AND EXPENSES 3.1 As full compensation for
the Services and the rights granted to the Company in this Agreement, the
Company shall:



--------------------------------------------------------------------------------



 
[a20180615fitbitconsultin002.jpg]
(a) Pay you a rate of $375 per hour; provided however, that the Company will pay
you no less than a total of $3,750 for the Services you provide during the Term.
Additionally, you shall not provide more than ten (10) hours of service per
month, without the Company’s prior written approval. The Company will pay such
fees within thirty (30) days of the Company’s receipt of an undisputed invoice
from you. (b) Permit any vested options to be exercised through the date 90 days
or three months after the end of Term (as applicable as set forth in such equity
grant) or such longer period as set forth in such equity grant upon your death
or Disability pursuant to the terms of such grants with any incentive stock
options under the Company’s Amended and Restated 2007 Stock Plan ceasing to be
incentive stock options if they are not exercised within 90 days following your
termination as an employee. 3.2 Within ten days following the Commencement Date
as additional consideration for your agreeing to enter into this Agreement, the
Company will grant you 15,833 restricted stock units under the Company’s 2015
Equity Incentive Plan, which shall be fully vested upon the Commencement Date.
Such restricted stock units will be settled by the Company no later than June
23, 2018. 3.3 You acknowledge that notwithstanding any provisions in the
Company’s equity plans or in any arrangement with the Company to the contrary,
the vesting of any unvested equity awards held by you (not including the
restricted stock units awarded to you pursuant to Section 3.2 above) shall
terminate and such unvested awards shall be forfeited to the Company on the
Commencement Date. 3.4 You acknowledge that you will receive an IRS Form
1099-MISC from the Company, and that you shall be solely responsible for all
federal, state and local taxes on your monthly consulting payments and the
restricted stock units granted to you pursuant to Section 3.2 above. The Company
shall withhold on any nonqualified stock options exercised and other restricted
stock units settled on or after the Commencement Date, in either case, if
granted prior to the Commencement Date. 4. RELATIONSHIP OF THE PARTIES 4.1 You
are an independent contractor of the Company, and this Agreement shall not be
construed to create any association, partnership, joint venture, employee or
agency relationship between you and the Company for any purpose. Other than as
approved by the Chief Executive Officer of the Company, you have no authority
(and shall not hold yourself out as having authority) to bind the Company and
you shall not make any agreements or representations on the Company’s behalf
without the Company’s prior written consent. 4.2 Without limiting paragraph 4.1,
you will not be eligible to participate in any vacation, group medical or life
insurance, disability, profit sharing or retirement benefits or any other fringe
benefits or benefit plans offered by the Company to its employees, and the
Company will not be responsible for withholding or paying any income, payroll,
Social Security or other federal, state or local taxes, making any insurance
contributions, including unemployment or disability, or obtaining worker’s
compensation insurance on your behalf. You shall be responsible for, and shall
indemnify the Company against, all such taxes or contributions, including
penalties and interest. Any persons employed or engaged by you in connection
with the performance of the 2



--------------------------------------------------------------------------------



 
[a20180615fitbitconsultin003.jpg]
Services shall be your employees or contractors and you shall be fully
responsible for them and indemnify the Company against any claims made by or on
behalf of any such employee and/or contractor. 5. INTELLECTUAL PROPERTY RIGHTS
5.1 You agree that any and all deliverables shall be the sole and exclusive
property of Company. You will and hereby do irrevocably assign to Company all
right, title and interest in and to the deliverables and all related
intellectual property rights. 5.2 Any assignment of copyrights under this
Agreement includes all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as “moral rights” (collectively, “Moral
Rights”). You hereby irrevocably waive, to the extent permitted by applicable
law, any and all claims you may now or hereafter have in any jurisdiction to any
Moral Rights. 5.3 You will and hereby are obligated to make full and prompt
disclosure to the Company of any inventions or processes, as such terms are
defined in 35 U.S.C. § 100 (the “Patent Act”), made or conceived by you alone or
with others during the Term, whether or not such inventions or processes are
patentable or protected as trade secrets and whether or not such inventions or
processes are made or conceived during normal working hours or on the premises
of the Company. You shall not disclose to any third party the nature or details
of any such inventions or processes without the prior written consent of the
Company. 5.4 Upon the request of the Company, you shall promptly take such
further actions, including execution and delivery of all appropriate instruments
of conveyance, as may be necessary to assist the Company to prosecute, register,
perfect, record or enforce its rights in any Moral Rights. In the event the
Company is unable, after reasonable effort, to obtain your signature on any such
documents, you hereby irrevocably designate and appoint the Company as your
agent and attorney-in-fact, to act for and on your behalf solely to execute and
file any such application or other document and do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights or other
intellectual property protected related to the Moral Rights with the same legal
force and effect as if you had executed them. You agree that this power of
attorney is coupled with an interest. 5.5 You have no right or license to use
the Company’s trademarks, service marks, trade names, trade names, logos,
symbols or brand names. 6. CONFIDENTIALITY 6.1 You acknowledge that you will
have access to information that is treated as confidential and proprietary by
the Company, whether spoken, written, printed, electronic or in any other form
or medium (collectively, the “Confidential Information”). You agree, consistent
with your other obligations to the Company and its affiliates, to treat all
Confidential Information as strictly confidential, not to disclose Confidential
Information or permit it to be disclosed, in whole or part, to any third party
without the prior written consent of the Company in each instance, and not to
use any Confidential Information for any purpose except as required in the
performance of the Services. You will notify the Company immediately in the
event you become aware of any loss or disclosure of any Confidential
Information. You understand and acknowledge that your 3



--------------------------------------------------------------------------------



 
[a20180615fitbitconsultin004.jpg]
obligations under this Agreement or otherwise with regard to any particular
Confidential Information commence immediately and shall continue in perpetuity,
notwithstanding the termination of this Agreement, until such time as such
Confidential Information has been disclosed publicly by the Company. 6.2 You
acknowledge and agree that during the Term, you will not engage in any activity
that could reasonably be expected to result in a breach of any covenant or
agreement you have with the Company. You further acknowledge and agree that this
Agreement does not and will not result in a breach of any covenant or agreement
you have with another party for the provision of services by you. 6.3 Pursuant
to the Defend Trade Secrets Act (18 U.S.C. § 1833(b)), you acknowledge that you
understand that you will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret of the
Company or its affiliates that (i) is made (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to your
attorney and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding. You further
acknowledge that you understand that if you file a lawsuit for retaliation for
reporting a suspected violation of law, you may disclose the trade secret to
your attorney and use the trade secret information in the court proceeding if
you (x) file any document containing the trade secret under seal, and (y) do not
disclose the trade secret, except pursuant to court order. Nothing in this
Agreement, or any other agreement with or policy of the Company or its
affiliates, is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by such section.
Further, nothing in this Agreement or any other agreement that you have with the
Company or its affiliates shall prohibit or restrict you from making any
voluntary disclosure of information or documents concerning possible violations
of law to, or seek a whistleblower award from, any governmental agency or
legislative body, or any self-regulatory organization, in each case, and you may
do so without notifying the Company. 7. REPRESENTATIONS AND WARRANTIES 7.1 The
Company hereby represents and warrants to you that it has the full right, power
and authority to enter into this Agreement and to perform its obligations
hereunder. 7.2 You will ensure that the Services (including all deliverables)
and your performance of its obligations under this Agreement are in compliance
at all times with all applicable foreign, federal, state and local laws,
statutes, ordinances, orders, regulations and other legal obligations. You
hereby represent and warrant to the Company that you have the full right and
power to enter into this Agreement and to perform your obligation hereunder
without the consent of any third party. 8. INDEMNIFICATION 4



--------------------------------------------------------------------------------



 
[a20180615fitbitconsultin005.jpg]
8.1 You shall defend, indemnify and hold harmless the Company and its affiliates
and their officers, directors, employees, agents, successors and assigns from
and against all losses, damages, liabilities, deficiencies, actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind
(including reasonable attorneys’ fees) arising out of or resulting from: (a)
bodily injury, death of any person or damage to real or tangible, personal
property resulting from your acts or omissions; and (b) your breach of this
Agreement, including, without limitation, any representation, warranty or
obligation. 9. RELEASE 9.1 In exchange for the consideration provided in this
Agreement, you and your heirs, executors, administrators and assigns
(collectively the “Releasors”) forever waive, release and discharge the Company,
its current and former officers, directors, shareholders, corporate affiliates,
subsidiaries, insurers, attorneys, successors and assigns, agents, subscribers
and employees (each in their individual and corporate capacities) (collectively,
“Releasees”), from any and all claims, demands, causes of actions, fees,
damages, liabilities and expenses (inclusive of attorneys’ fees) of any kind
whatsoever, whether known or unknown, that you have ever had against the
Releasees by reason of any actual or alleged act, omission, transaction,
practice, conduct, occurrence or other matter up to and including the date of
your execution of this Agreement, including, but not limited to (i) any claims
under Title VII of the Civil Rights Act, as amended, the Americans with
Disabilities Act, as amended, the Family and Medical Leave Act, as amended, the
Fair Labor Standards Act, the Equal Pay Act, as amended, the Employee Retirement
Income Security Act, as amended (with respect to unvested benefits), the Civil
Rights Act of 1991, as amended, Section 1981 of U.S.C. Title 42, the
Sarbanes-Oxley Act of 2002, as amended, the Worker Adjustment and Retraining
Notification Act, as amended, the Uniform Services Employment and Reemployment
Rights Act, as amended, ALL STATE AND LOCAL STATUTES THAT MAY BE LEGALLY WAIVED
THAT EMPLOYEES COULD BRING EMPLOYMENT CLAIMS UNDER, INCLUDING ANY STATE OR LOCAL
ANTI- DISCRIMINATION STATUTE, WAGE AND HOUR STATUTE, LEAVE STATUTE, EQUAL PAY
STATUTE AND WHISTLEBLOWER STATUTE and/or any other Federal, state or local law
(statutory, regulatory or otherwise) that may be legally waived and released and
(ii) any tort and/or contract claims, including any claims of wrongful
discharge, defamation, emotional distress, tortious interference with contract,
invasion of privacy, nonphysical injury, personal injury or sickness or any
other harm. However, this general release of claims excludes the filing of an
administrative charge or complaint with the Equal Employment Opportunity
Commission or other administrative agency, although you waive any right to
monetary relief related to such a charge. Nothing in this Agreement, or any
other agreement with or policy of the Company or its affiliates, is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by such section. Further, nothing in this
Agreement or any other agreement that you have with the Company or its
affiliates shall prohibit or restrict you from making any voluntary disclosure
of information or documents concerning possible violations of law to, or seek a
whistleblower award from, any governmental agency or legislative body, or any
self-regulatory organization, in each case, and you may do so without notifying
the Company. This general release of claims also excludes any claims made under
state workers’ compensation or unemployment laws, and/or any claims that cannot
be waived by law and any rights that you 5



--------------------------------------------------------------------------------



 
[a20180615fitbitconsultin006.jpg]
may have under any indemnification agreement under the Company’s bylaws or other
agreements or under any fiduciary insurance policy. You and the Company
acknowledge that you have read and understand Section 1542 of the California
Civil Code, which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby knowingly,
intentionally, and expressly waive and relinquish all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims you may have against the
Releasees. 10. TERMINATION 10.1 The Company may terminate this Agreement,
effective immediately upon written notice to you, at any time with or without
reason. 10.2 Upon expiration or termination of this Agreement for any reason,
you shall promptly and in no event later than thirty (30) days following such
termination: (a) deliver to the Company all hardware, software, tools, equipment
or other materials provided for your use by the Company; (b) deliver to the
Company all tangible documents and materials (and any copies) containing,
reflecting, incorporating or based on the Confidential Information; (c)
permanently erase all of the Confidential Information from your computer
systems; and (d) certify in writing to the Company that you have complied with
the requirements of this paragraph. 10.3 The terms and conditions of paragraphs
4, paragraph 5, paragraph 6, paragraph 7, paragraph 8, paragraph 9, paragraph
10, paragraph 13 and paragraph 14 shall survive the expiration or termination of
this Agreement. 11. OTHER BUSINESS ACTIVITIES During the Term, you may be
engaged or employed in any other business, trade, profession or other activity
that does not place you in a conflict of interest with the Company; provided,
that, during the Term, you shall not be engaged in any business activities that
do or may compete with the business of the Company without the Company’s prior
written consent, to be given or withheld in its sole discretion. 12. KNOWING AND
VOLUNTARY ACKNOWLEDGMENT 12.1 You specifically agree and acknowledge that: (a)
you have read this Agreement in its entirety and understands all of its terms;
(b) you have been advised of and have availed yourself of your right to consult
with an attorney prior to executing this Agreement; (c) you knowingly, freely
and voluntarily assent to all of the terms and conditions of this Agreement
including, without limitation, the waiver, release and covenants contained
herein; (d) you are executing this 6



--------------------------------------------------------------------------------



 
[a20180615fitbitconsultin007.jpg]
Agreement, including the waiver and release, in exchange for good and valuable
consideration in addition to anything of value to which you are otherwise
entitled; and that (e) you understand that the waiver and release in this
Agreement is being requested in connection with the cessation of your employment
with the Company. 12.2 This Agreement shall be effective immediately after you
and the Company execute this Agreement. Such date shall be the “Effective Date”
of this Agreement. No payments due to you under this Agreement will be made or
begin before the Effective Date. 13. ASSIGNMENT You shall not assign any rights,
or delegate or subcontract any obligations, under this Agreement without the
Company’s prior written consent. Any assignment in violation of the foregoing
shall be deemed null and void. The Company may freely assign its rights and
obligations under this Agreement at any time. Subject to the limits on
assignment stated above, this Agreement will inure to the benefit of, be binding
on, and be enforceable against, each of the parties hereto and their respective
successors and assigns. 14. MISCELLANEOUS 14.1 You shall not export, directly or
indirectly, any technical data acquired from the Company, or any products
utilizing any such data, to any country in violation of any applicable export
laws or regulations. 14.2 All notices, requests, consents, claims, demands,
waivers and other communications hereunder (each, a “Notice”) shall be in
writing and addressed to the parties at the addresses set forth on the first
page of this Agreement (or to such other address that may be designated by the
receiving party from time to time in accordance with this section). All Notices
shall be delivered by personal delivery, nationally recognized overnight courier
(with all fees pre- paid), facsimile or e-mail of a PDF document (with
confirmation of transmission) or certified or registered mail (in each case,
return receipt requested, postage prepaid). Except as otherwise provided in this
Agreement, a Notice is effective only if (a) the receiving party has received
the Notice and (b) the party giving the Notice has complied with the
requirements of this Section. 14.3 This Agreement, together with any other
documents incorporated herein by reference, and related exhibits and schedules,
constitutes the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter, including, but not
limited to, that certain Retention Agreement by and between you and the Company
dated as of June 15, 2015; provided that you are bound and will continue to be
bound by your obligations under your Employee Confidential Information and
Inventions Agreement (the “IP Agreement”), previously executed by you. 14.4 This
Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto, and any of the terms thereof may be waived,
only by a written document signed by each party to this Agreement or, in the
case of waiver, by the party or parties waiving compliance. 7



--------------------------------------------------------------------------------



 
[a20180615fitbitconsultin008.jpg]
14.5 This Agreement shall be governed by and construed in accordance with the
internal laws of the state of Delaware without giving effect to any choice or
conflict of law provision or rule. Each party irrevocably submits to the
exclusive jurisdiction and venue of the federal and state courts located in San
Francisco County, California in any legal suit, action or proceeding arising out
of or based upon this Agreement or the Services provided hereunder. 14.6 If any
term or provision of this Agreement is invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. 14.7 This
Agreement may be executed in multiple counterparts and by facsimile signature,
each of which shall be deemed an original and all of which together shall
constitute one instrument. [SIGNATURE PAGE FOLLOWS] 8



--------------------------------------------------------------------------------



 
[a20180615fitbitconsultin009.jpg]
199 Fremont St. Floor 14 info@fitbit.com San Francisco, CA 94105 www.fitbit.com
If this letter accurately sets forth our understanding regarding the terms of
our arrangement, kindly execute the enclosed copy of this letter and return it
to the undersigned. Sincerely, /s/ James Park Chief Executive Officer Fitbit,
Inc. ACCEPTED AND AGREED: /s/ Bill Zerella 9



--------------------------------------------------------------------------------



 